Title: David Bailie Warden to Thomas Jefferson, 17 September 1809
From: Warden, David Bailie
To: Jefferson, Thomas


          Sir, Paris, 17 Septr 1809.
          I have the honor of sending you, to the care of Mr. Bullus, a history of Poland, and a brochure, which are presented to you, by the author—a Polish General. I lately sent a copy of the same, via Holland: if you receive both, please to give one to the Philosophical Society of Philadelphia. I long to hear from you in your retreat. If you publish any work, I beg you to send a copy for the use of your friends in Paris. it appears, that there is little hope of an arrangement between France and the United States. If the Subject of the Consulate, at Paris, is brought before the Senate, I fondly hope that you will be pleased to recommend me for this place.
          I am, Sir, with great esteem, your ever oblg Servant D. B. Warden.
        